DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amended specification was received on 27 January 2022.  This amended specification is not acceptable.
The amended specification received on 27 January 2022 is objected to because of the following informalities:
The paragraph number [071] of the amended specification is incorrect. The original specification filed on 27 May 2021 has only [037] paragraph. Therefore, the present paragraph indicating the number [071] is improper. Appropriate correction is required.
In line 10 describes “an implant body 76” wherein the drawings do not use said label number “76” to describe any of the implant bodies.  Appropriate correction is required.
In line 11 describes a “jaw bone 34”. However, the present description and drawings are not used said label number “34”. Appropriate correction is required.
In line 12 describes a “method 10”. However, the present description and drawings are not used said label number “10” to describe the method. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the recitation of “said slender post of said position implant explorer has a diameter of 1/3 to 1/5 of said diameter of said dental implant” in lines 10-11 in combination with the recitation that “the dental implant has a diameter” in line 5 is confusing. It is not understood if ratio of the diameter the slender post is with the external diameter of the dental implant, with the cannulation of the cooperating dental implant, or with any other diameter of the dental implant. For examination purposes, the recitation will be treated as said diameter is the external diameter of the dental implant.
Claim 10 recites the limitation "cannulated shaft" in line1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 10, in line 1 uses the term “cannulated shaft”, but in claim 1 line 4 is described that the “cooperating dental implant has a cannulation…” and that “it further comprises a shaft…”. Due to claim 1 is not clear indicating the relationship between the cannulation and the shaft, the term “cannulated shaft” places claim 10 indefinite.
Claim 14proximal shaft" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 15, it is used the term “a removable position implant explorer” in line 1, but in claim 1 also uses “a removable position implant explorer” in line 2. It is not understood if the claimed combination uses two “removable position implant explorer” or that both terms refer to the same limitation. For examination purposes, the recitation will be treated as both terms been the same limitation.
Furthermore, the use in line 2 of the term “a cannulated implant” is confusing. Claim 1 already describes a “cooperating dental implant having a cannulation”. It is not understood if both terms refer to the same limitation, or that the implant further includes another cannula. For examination purposes, the recitation will be treated as both terms refer to the same limitation.
Claim Objections
Claim 9 is objected to because of the following informalities:  The claim uses the term “cooperating dental implant” in line 4, but at the same time uses the term “dental implant” in lines 1, 5, 7, 11 and 12. Even when the Office understands that both terms refer to the same limitation. It is suggested to use the same nomenclature across the claims.  If the intension of the term “cooperating” is to indicate the capability of said structure. It is suggested to address the intended capability as “it is configured to …” followed by what it is supposed to do, e.g. “it is configured to cooperate with…”, etc. Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  The claim uses the term “removable position implant explorer” in line 2, but at the same time uses the term “dental implant” in lines 1, 4, 10, 12 and 13. Even when the Office understands that both terms refer to the same limitation. It is suggested to use the same nomenclature across . Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  
In line 2 uses the term “collar recess”, but in claim 1 uses “proximal collar recess” in line 7. Even when the Office understands that both terms refer to the same limitation. It is suggested to use the same nomenclature across the claims.  Appropriate correction is required.
In line 2 uses the term “implant”, but the claims where said claim depends on uses the term “cooperating dental implant” and “dental implant”. Even when the Office understands that all those terms refer to the same limitation. It is suggested to maintain the same nomenclature. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lavi (US 20070173954 A1).
[AltContent: textbox (Interior cannulation threads)][AltContent: arrow][AltContent: textbox (Removable position implant explorer)][AltContent: ][AltContent: textbox (Proximal collar recess)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Threads)][AltContent: textbox (Post distal cutting tip)][AltContent: textbox (Slender post having a post shaft)][AltContent: arrow]
    PNG
    media_image1.png
    268
    662
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Cooperating dental implant)][AltContent: arrow][AltContent: textbox (Shaft)]
[AltContent: ][AltContent: arrow][AltContent: textbox (Interior cannulation threads)][AltContent: arrow][AltContent: textbox (Shaft tip)][AltContent: textbox (Cutting threads including a chamfer )][AltContent: arrow][AltContent: arrow][AltContent: textbox (Cannulation)]
    PNG
    media_image2.png
    226
    662
    media_image2.png
    Greyscale


Regarding claim 9, Lavi discloses an implant with position implant explorer including: 
a removable position implant explorer including a slender post (60) having a post shaft and a post distal cutting tip (see annotated Fig. 1 above, the tip is considered to have the capability to cut tissue because of its made of a strong material such as of 
a cooperating dental implant (20) having a cannulation (30) therein which receives said position implant explorer (see annotated Fig. 2 above), said dental implant (20) having a diameter and further including a shaft bearing cutting threads on the exterior thereof (see annotated Fig. 2 above), said cutting threads on said shaft having a chamfer (see annotated Fig. 2 above), wherein said cutting threads on said shaft are distal on said shaft to a proximal collar having a proximal collar recess and further wherein said cutting threads on said shaft end with said chamfer at a shaft tip (see that the cutting threads extend from the collar recess to the shaft tip); and 
further wherein said cannulation extends from said proximal collar to said shaft tip (see annotated Fig. 2 above); 
wherein said slender post of said position implant explorer has a diameter of 1/3 of said diameter of said dental implant (see [0026] where the implant diameter can be of 12.0 mm on the coronal portion, and in [0028] the collar recess where the slender post is placed in has a width of 4.0 mm; due to the width of the collar recess is similar to the slender post diameter, can be understood that the slender post diameter is about 4.0 mm, making the diameter of the slender post to be about 1/3 of the diameter of the implant); and 
wherein upon positioning of said position implant explorer and said dental implant, said dental implant adopts the same orientation as said position implant 
However, Lavi does not disclose that the implant is a dental implant. 
On the other hand, even when the present claims describe that the implant is for a dental use and Lavi’s is a subtalar implant. The Levi’s implant can also be used as a dental implant for a mammal big enough that the tooth prosthesis requires a bigger implant than a regular human implant.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the implant of Lavi in a dental procedure for a bigger mammal that requires the support of a bigger bone implant.
Regarding claim 10, Lavi discloses the claimed invention substantially as claimed, as set forth above for claim 9, and where Lavi discloses that the cannulated shaft (30) has interior cannulation threads (42) on a segment of an inner surface of the cannulated shaft (30) (see annotated Fig. 2 above and [0028]).
Regarding claim 11, Lavi discloses the claimed invention substantially as claimed, as set forth above for claim 10, and where Lavi discloses a set screw bears threads (68) which mate with said interior cannulation threads (42) (see annotated Fig. 2 above and [0029])
 Regarding claim 12, Lavi discloses the claimed invention substantially as claimed, as set forth above for claim 10, and where Lavi discloses that the set screw has a distal end sized to mate with and fill a distal end of said cannulated shaft (see annotated Fig. 2 above, where set screw extends to the end of the threaded portion of the shaft).  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lavi (US 20070173954 A1) as applied to claim 12 above, and further in view of Boiangiu (WO 2018225057 A1).
[AltContent: arrow][AltContent: textbox (Interior cannulation threads)][AltContent: textbox (Collar recess)][AltContent: arrow]
    PNG
    media_image3.png
    335
    495
    media_image3.png
    Greyscale

Regarding claim 13, Lavy discloses the claimed invention substantially as claimed, as set forth above for claim 12, and that Levy’s has at the coronal portion of the collar recess (30) a hexagonal shape [0028] followed by the interior cannulation threads (42) (see annotated Fig. 6 above). 
However, Lavy does not disclose an abutment fitting via an abutment anchor into the collar recess and the set screw securing the abutment to the implant.  
[AltContent: arrow][AltContent: textbox (Set screw)][AltContent: arrow][AltContent: textbox (Abutment)][AltContent: arrow][AltContent: textbox (Abutment anchor)][AltContent: arrow][AltContent: textbox (Dental implant)][AltContent: arrow][AltContent: textbox (Abutment anchor)][AltContent: arrow][AltContent: textbox (Abutment)]
    PNG
    media_image4.png
    590
    198
    media_image4.png
    Greyscale
               
    PNG
    media_image5.png
    638
    263
    media_image5.png
    Greyscale

Boiangiu teaches a dental implant (400), and an abutment (390), where the dental implant (400) includes a hexagonal shape collar recess (469) for engaging the abutment (390) through the abutment anchor (see annotated Fig. 17 and 19 above), and includes an interior cannulation threads for engagement with a set screw (380) for securing the abutment (390) to the dental implant (400).
Due to the Lavy’s includes the same general structural elements of the implant of Boiangiu which include the hexagonal shape collar recess and the interior cannulation threads, that a person skill in the art would see obvious to use Lavy’s implant, with the abutment including the abutment anchor, the set screw of Boiangiu, in order to be able to attach a dental prosthesis and be able to use the implant as a dental implant.
Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 14, the prior arts of Levy, Boiangiu does not disclose that the proximal shaft has a proximal end and said proximal end is shaped to mate with conventional dental handpieces either directly or through an adapter to conform to dental handpieces.
Response to Arguments
Applicant has canceled claims 1-8, and adding new claims 9-15. The present new claims describe a combination of dental implant with position implant explorer not found in the prior art of Boiangiu and Wang.
However, after a further search was found the prior of Levy including mostly the structural elements claimed in the resent added claims.
Therefore, it is understood for the rejections described above that the claims are not ready for allowance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772